DETAILED ACTION
This communication is in response to the Application filed on 15 January 2020. Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The twenty-four information disclosure statements (IDS) submitted on 23 March 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120278339, hereinafter referred to as Wang.

Regarding claim 1, Wang discloses a system, comprising: 

at least one storage medium including a set of instructions (Wang, para [0110]-[0111]); and 

at least one processor in communication with the at least one storage medium (Wang, para [0110]-[0111]), wherein when executing the set of instructions, the at least one processor is directed to: 

receive a first electrical signal including an address text (“In splitting or parsing an input entry into a location part and a query part, the input entry is first parsed to one or more segments, and the segments are grouped to construct a location part and a query part. During the parsing, a sequence of characters, letters, words or phrases representing address related information is recognized as such and is accordingly parsed as a single meaningful segment referred to as a "term" in this document,” Wang, para [0032].); 

operate logical circuits in the at least one processor to: 
determine a first category of the address text based on a categorization model (“During the parsing of the input entry, a parameter "type" can be assigned or annotated to the term to indicate whether the term contains address related information and, if so, the type of the address related information that the term represents. This type annotation can be used to increase the accuracy of the map search. The type annotation can be performed by, for example, referring to the one or more dictionaries or databases containing address related information used in the parsing operation,” Wang, para [0033]. And, “Types annotated to terms can be predefined. For example, the types can include levels of administrative regions such as "" (province), "" (city), "" (district), "" (county), "", "", "" (village), for annotating terms which represent such administrative regions,” Wang, para [0034]. Here, the type (county, city, etc.) is a category.); 
determine a first segmentation model based on the first category of the address text (“The parsing module 230 receives input entry from outside, sends the input entry to the tokenizing module 210 for tokenizing, receives the tokens from the tokenizing module 210 and processes the received tokens based on statistical scoring of tokens, sequences of tokens and other items from the model 250 to perform the parsing operation,” Wang, para [0045]. The parsing module is a segmentation model. See also Wang, fig. 2(230).); and 

determine one or more segments of the address text based on the first segmentation model (“As an example, the parsing system 200 can be implemented to include a tokenizer based on one or more dictionaries or databases of address-related information to parse an input entry of a user query so that a location name in the input entry is kept as a single segment by the tokenizer. This tokenizer can use a dictionary that contains administration entity names, region names and road names, and various suffixes and prefixes to perform the parsing of the input entry to minimize undesired separating of a segment in the input entry that is a location name...In implementations, the tokenizer can annotate a type to a segment of an input entry to indicate whether the segment represents address-related information and if so, the kind of address-related information that the segment represents,” Wang, para [0044].).  
claim 8, method claim 8 and system claim 1 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 8 is similarly rejected under the same rationale as applied above with respect to system claim. 
As to claim 15, CRM claim 15 and system claim 1 are related as system and CRM of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to system claim. 

Regarding claim 2, Wang discloses the system of claim 1, wherein the at least one processor is further directed to operate the logical circuits in the at least one processor to: 

label at least one character of the address text based on at least one position of the at least one character within the address text (“Types can also include address suffix or prefix such as "Address Name Suffix", "Direction Suffix" (e.g., south, north, etc.), and "Quantifier Suffix" for indicating that a term corresponds to a specific address suffix or prefix,” Wang, para [0034]. Here, the prefix/suffix labels include are determined based on being positions before or after an address.); and 

determine the one or more segments based on the labeled at least one character (“The parsing system 200 described in this document can be designed to have parsing intelligence based on one or more dictionaries of address-related information including locations and names and suffixes and prefixes used in representing an address and other location and name databases to extract the location information from the input entry and to construct the proper location part and the query part,” Wang, para [0043]. Here, the parsing (i.e., segmenting) is based on a location of a prefix or suffix.).  
As to claim 9, method claim 9 and system claim 2 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to system claim. 
As to claim 17, CRM claim 17 and system claim 2 are related as system and CRM of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to system claim. 

Regarding claim 3, Wang discloses the system of claim 1, wherein the first category of the address text includes a nature object, an area, a road, a building, or an entity (“Types can also include a type "Road" which is defined to indicate the corresponding term represents a road name, and a type "Number" which is defined to indicate the corresponding term represents a number, e.g., a street number. Other types may also be defined as necessary,” Wang, para [0047]. Thus, a category of the address text can include a road.).  
As to claim 10, method claim 10 and system claim 3 are related as system and method of using same, with each claimed element’s function corresponding to the system step.  is similarly rejected under the same rationale as applied above with respect to system claim. 
As to claim 18, CRM claim 18 and system claim 3 are related as system and CRM of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to system claim. 

Regarding claim 4, Wang discloses the system of claim 1, wherein the at least one processor is further directed to operate the logical circuits in the at least one processor to: 

determine whether at least two segments of the address text are correlated (“Such spacing between two adjacent words in English provides natural boundaries for splitting the input entry. However, an input entry for a user query in Chinese, Japanese or Korean can be a sequence of contiguous characters without spacing between two adjacent characters, e.g., "" (Shanghai Restaurant),” Wang, para [0043]. Here, the two words “Shanghai” and “Restaurant” are correlated.); 

determine a compound word in response to a determination that the at39Attorney Docket No. 20615-0107US00 least two segments are correlated (Wang, para [0098]. This is comparable to the examples of compound word, including a location name, given in para [0073] of applicant’s specification.); 



determine a second segmentation model based on the second category of the compound word (As noted in para [0075] of the applicant’s specification, the second segmentation model may be the same as the first segmentation model.); and 

determine a first segment and a second segment based on the second segmentation model and the compound word (The two segments – “Shanghai” and “Restaurant” – of “Shanghai Restaurant” may be considered together as a compound word.).  
As to claim 11, method claim 11 and system claim 4 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to system claim. 

Regarding claim 5, Wang discloses the system of claim 4, wherein the at least two segments are adjacent in the address text (“The parsing system 200 is designed to parse the input entry into smaller pieces and processes the smaller pieces or segments to construct the location part and the query part  For example, a user query in English consists of English words made of letters with spacing between two adjacent words, such as "Shanghai Restaurant" in which "Shanghai" and "Restaurant" are separated by a space. Such spacing between two adjacent words in English provides natural boundaries for splitting the input entry,” Wang, para [0043].).  

As to claim 12, method claim 12 and system claim 5 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to system claim. 
As to claim 19, CRM claim 19 and system claim 5 are related as system and CRM of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to system claim. 

Regarding claim 7, Wang discloses the system of claim 1, wherein to determine the first segmentation model, the at least one processor is directed to operate the logical circuits in the at least one processor to: 

obtain a plurality of training address texts (Wang fig. 4(410) and para [0052]); 

determine a plurality of sets of training segments, each set of training segments corresponding to one of the plurality of training address texts (Wang fig. 4(410)(420)); 

determine an initial segmentation model (“The parsing module 230 receives input entry from outside, sends the input entry to the tokenizing module 210 for tokenizing, receives the tokens from the tokenizing module 210 and processes the received tokens based on statistical scoring of tokens, sequences of tokens and other items from the model 250 to perform the parsing operation,” Wang, para [0045]. The parsing module is a segmentation model.); and 

determine the first segmentation model based on the initial segmentation model, the plurality of training address texts, and the plurality of sets of training segments (See fig. 2 – relationship between modules 230, 220 and 250.).
As to claim 14, method claim 14 and system claim 7 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to system claim. 
As to claim 20, CRM claim 20 and system claim 7 are related as system and CRM of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to system claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120278339, hereinafter referred to as Wang, in view of US 20140019126, hereinafter referred to as Abrams et al.

Regarding claim 6, Wang discloses the system of claim 1, wherein the at least one processor is further directed to operate the logical circuits in the at least one processor to: 

determine whether one of the one or more segments of the address text is registered in a thesaurus (Wang fig. 2(240) and Wang, para [0044] and [0046]-[0047]).

Wang, though, does not specifically disclose in response to a determination that the one of the one or more segments is not in the thesaurus, register the segment in the thesaurus.

Abrams et al. is cited to disclose in response to a determination that the one of the one or more segments is not in the thesaurus, register the segment in the thesaurus (“Exemplary embodiments provide methods and systems for performing speech-to-text recognition of non-dictionary words by an electronic device having a speech-to-text recognizer and a global positing system (GPS). Aspects of exemplary embodiment include receiving a user’s speech and attempting to convert the speech to text using at least a word dictionary; in response to a portion of the speech being unrecognizable, determining if the speech contains a location-based phrase that contains a term relating to any combination of a geographic origin or destination, a current location, and a route; retrieving from a global positioning system location data that are within geographical proximity to the location-based phrase, wherein the location data include any combination of street names, business names, places of interest, and municipality names; updating the word dictionary by temporarily adding words from the location data to the word dictionary; and using the updated word dictionary to convert the previously unrecognized portion of the speech to text,” Abrams et al., para [0003]. Thus, if a text segment is not found in the dictionary/thesaurus, it may be added (i.e., registered).). Abrams et al. benefits Wang by augmenting the address dictionary so as to improve the map search results of Wang. Therefore, it would be obvious for one skilled in the art to combine the teachings of Wang with those of Abrams et al. to improve the query parsing for the map search of Wang.
As to claim 13, method claim 13 and system claim 6 are related as system and method of using same, with each claimed element’s function corresponding to the system step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to system claim. 

Conclusion
Other related prior art are listed in the attached PTO-892. Of particular interest is Fonseca et al., which describes segmenting text and extracting location names.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659